Exhibit 10.13(c)

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Employment Agreement (“Amendment No. 2”), dated as of
September 1, 2002, amends that certain Employment Agreement (the “Employment
Agreement”) dated July 1, 1998, as previously amended by Amendment No. 1, dated
as of December 1, 1999, by and between Equitable Resources, Inc., a Pennsylvania
corporation (the “Company”), and David L. Porges, an individual (the
“Executive”);

 

WITNESSETH:

 

WHEREAS, in connection with the Executive’s employment pursuant to the
Employment Agreement, as amended, the Company and Executive entered into, among
other things, a Change of Control Agreement dated as of November 30, 1999
(“Change of Control Agreement”), a copy of which is attached to Amendment No. 1
of the Employment Agreement as Exhibit A; and

 

WHEREAS, the Company and the Executive desire to enter into a new Change of
Control Agreement, substantially in the form attached hereto as Attachment A
(the “New Change of Control Agreement”); and

 

WHEREAS, in order to coordinate the terms of the Employment Agreement, as
amended, with the execution of the New Change of Control Agreement, the Company
and the Executive desire to enter into this Amendment No. 2;

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and intending to be legally
bound, the Company and the Executive agree as follows:

 


1.             SECTION 1 OF AMENDMENT NO. 1 OF THE EMPLOYMENT AGREEMENT IS
AMENDED BY DELETING THE CHANGE OF CONTROL AGREEMENT REFERRED TO THEREIN AND
ATTACHED THERETO AS EXHIBIT A AND SUBSTITUTING THE NEW CHANGE OF CONTROL
AGREEMENT ATTACHED HERETO AS ATTACHMENT A.  ALL REFERENCES IN THE EMPLOYMENT
AGREEMENT AND AMENDMENT NO. 1 TO THE “CHANGE OF CONTROL AGREEMENT” SHALL, FROM
THE DATE OF THIS AMENDMENT NO. 2 AND THEREAFTER, REFER TO THE NEW CHANGE OF
CONTROL AGREEMENT ATTACHED HERETO AS ATTACHMENT A.


 


2.             ALL OTHER TERMS OF THE EMPLOYMENT AGREEMENT, AS AMENDED BY
AMENDMENT NO. 1, SHALL BE UNAFFECTED BY THIS AMENDMENT NO. 2 AND SHALL REMAIN IN
FULL FORCE AND EFFECT.


 

--------------------------------------------------------------------------------


 


3.        THIS AMENDMENT NO. 2 SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 as of
the date first above set forth.

 

 

EQUITABLE RESOURCES, INC.:

 

 

 

 

 

By:

/s/ Gregory R. Spencer

 

 

 

Name:

Gregory R. Spencer

 

 

 

Title:

Senior Vice President and
Chief Administrative Officer

 

 

 

 

 

/s/ David L. Porges

 

David L. Porges

 

2

--------------------------------------------------------------------------------